Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Scientific Reports, Vol. 7, article #12033 (2017)).
With regards to claim 1, Chang teaches an electronic synaptic device based on nanocomposites including a protein, comprising: 
5a) a substrate (see Fig. 2 and 7, glass substrate present); 
b) a lower electrode formed on the substrate (see Fig. 2 and 7, lower electrode as ITO); 
c) a protein nanoparticle layer formed on the lower electrode (see Fig. 2 and 7, protein nanoparticle layer as Albumen:Au@SiO2); and 
d) an upper electrode formed on the protein nanoparticle layer (see Fig. 2 and 7, upper electrode as top electrode).

	With regards to claim 2, Chang teaches the electronic synaptic device of claim 1, wherein the protein contained in the protein nanoparticle layer is selected from among albumen, silk fibroin, enzyme, sericin, gelatin, and lysozyme (see Fig. 2 and 7, protein as albumen).

	With regards to claim 3, Chang teaches the electronic synaptic device of claim 2, wherein the protein is albumen (see claim 2). 

	With regards to claim 5, Chang teaches the electronic synaptic device of claim 1, wherein the nanoparticles contained in the protein nanoparticle layer are a metal or mixture selected from among gold (Au), silver (Ag), copper (Cu), platinum (Pt), nickel (Ni), aluminum (Al), ZnO, and Zn-Al, or a metal oxide containing the metal (see claim 1. Au particles utilized).

	With regards to claim 7, Chang teaches the electronic synaptic device of claim 1, wherein the number of array layers of the protein nanoparticle layer is in a range of one to three (see Fig. 2 and 7, number of array layer is one).

	With regards to claim 8, Chang teaches the electronic synaptic device of claim 1, wherein the upper electrode or the lower electrode is made of at least one selected from among aluminum (Al), gold (Au), silver (Ag), copper (Cu), platinum (Pt), tungsten (W), nickel (Ni), zinc (Zn), titanium (Ti), zirconium (Zr), hafnium (Hf), cadmium (Cd), palladium (Pd), indium-tin-oxide (ITO), and a 10mixture thereof (see Fig. 2 and 7, one of the electrodes is aluminum for example).
	With regards to claim 9, Chang teaches the electronic synaptic device of claim 1, wherein the substrate is made of at least one selected from among glass, silicone, poly(ethylene terephthalate) (PET), poly(ethylene naphthalate) (PEN), polyethersulfone (PES), polyimide (PI), and 15polydimethylsiloxane (PDMS) (see Fig. 2, substrate can be PEN).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above.
	With regards to claim 6, Chang is silent teaching the electronic synaptic device of claim 1, wherein the nanoparticles 12contained in the protein nanoparticle layer have a diameter ranging from 5 nm to 100 nm.
It would have been obvious to one of ordinary skill to determine the optimum thickness (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed range of thicknesses in order to fit a particular form factor required for a specific application.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Sato (Pub No. US 2018/0012951 A1, hereinafter Sato).
With regards to claim 4, Chang is silent teaching the electronic synaptic device of claim 1, wherein the nanoparticles contained in the protein nanoparticle layer are at least one selected from among graphene quantum dots (GQDs), CdSe/CdS quantum dots, CdSe/ZnSe quantum dots, and InP/ZnS quantum dots.
In the same field of endeavor, Sato teaches how CdSe/CdS quantum dots for example are utilized to confine electric charges for electronic devices (see ¶32).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize nanoparticles such as the claimed quantum dots in order to confine electrical charges for electronic devices as taught by Sato.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML